Per Curiam.
This appeal presents but two questions for determination. The first relates to a ruling of the court which permitted the defendant to file an amended answer. The granting or refusing to grant an amendment rests in the sound discretion of the court (Barnes v. Packwood, 10 Wash. 50, 38 Pac. 857), and we do not think that its discretion was abused in the present case.
The second question is whether a wife is a necessary party to an action brought to foreclose an assessment lien. The affirma*715tive of this question is too well settled in this state to admit of present discussion. Littell & Smythe Mnfg. Co. v. Miller, 3 Wash. 480 (28 Pac. 1035); Sagmeister v. Foss, 4 Wash. 320 (30 Pac. 80, 744); Parke v. Seattle, 8 Wash. 78 (35 Pac. 594); Brotton v. Langert, 1 Wash. 73 (23 Pac. 688).
Affirmed.